Exhibit 4 This instrument was prepared by: Paul I. Cutler EXECUTED IN 60 COUNTERPARTS OF Florida Power & Light Company WHICH THIS IS COUNTERPART NO. 4 700 Universe Boulevard Juno Beach, Florida 33408 FLORIDA POWER & LIGHT COMPANY to DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly known as Bankers Trust Company) As Trustee under Florida Power & Light Company’s Mortgage and Deed of Trust, Dated as of January1, 1944. One Hundred Fifteenth Supplemental Indenture Relating to $500,000,000 Principal Amount of First Mortgage Bonds, 5.69% Series due March 1, 2040 Dated as of February1, 2010 This Supplemental Indenture has been executed in several counterparts, all of which constitute but one and the same instrument.This Supplemental Indenture has been recorded in several counties and documentary stamp taxes as required by law in the amount of $1,750,000 and non-recurring intangible taxes as required by law in the amount of $120,359.37 were paid on the Supplemental Indenture recorded in the public records of Palm Beach County, Florida. Note to Examiner:The new bonds (“New Bonds”) being issued in connection with this Supplemental Indenture are secured by real property and personal property located both within Florida and outside of Florida.The aggregate fair market value of the collateral exceeds the aggregate principal amount of (y) the New Bonds plus (z) the other outstanding bonds secured by the mortgage supplemented hereby and all previous supplemental indentures thereto.The intangible tax has been computed pursuant to Section 199.133 (2), Florida Statutes, by (i) determining the percentage of the aggregate fair market value of the collateral constituting real property situated in Florida and by multiplying that percentage times the principal amount of the New Bonds (the result hereinafter defined as the “Tax Base”) and (ii) multiplying the tax rate times the Tax Base. ONE HUNDRED FIFTEENTH SUPPLEMENTAL INDENTURE INDENTURE, dated as of the 1st day of February, 2010, made and entered into by and between Florida Power & Light Company, a corporation of the State of Florida, whose post office address is 700 Universe Boulevard, Juno Beach, Florida 33408 (hereinafter sometimes called FPL), and Deutsche Bank Trust Company Americas (formerly known as Bankers Trust Company), a corporation of the State of New York, whose post office address is 60 Wall Street, 27th Floor, New York, New York 10005 (hereinafter called the Trustee), as the onehundred fifteenth supplemental indenture (hereinafter called the One Hundred Fifteenth Supplemental Indenture) to the Mortgage and Deed of Trust, dated as of January1,1944 (hereinafter called the Mortgage), made and entered into by FPL, the Trustee and The Florida National Bank of Jacksonville, as Co-Trustee (now resigned), the Trustee now acting as the sole trustee under the Mortgage, which Mortgage was executed and delivered by FPL to secure the payment of bonds issued or to be issued under and in accordance with the provisions thereof, and which Mortgage was incorporated by reference in the One Hundredth
